DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-21 are pending.
Claims 1-7, 11-15 remain withdrawn as being directed to a non-elected invention.
Claims 8-10, 16-21 are examined herein.
The objection to the Specification is withdrawn in view of Applicant’s amendments of the Specification.  
The rejection to Claims 18-20 for failure to satisfy the written description requirement under 35 U.S.C. 112(a) is withdrawn in view of Applicant’s amendments of the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-10, 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Claims 8 and 18, from which the other rejected claims depend have been amended to recite that the K-domains are SOC1 K-domains.  It is unclear what the scope of K-domain proteins are in the claims.   The sequences recited as sequence identifiers in, for example, Claim 6, include polypeptides described by Applicant as SOC1 polypeptides and SOC1-like polypeptides.  As such, it is unclear whether the scope of polypeptides as encompassed by the claims include only SOC1 polypeptides or also include other polypeptides such as SOC1-like polypeptides.  As such, the metes and bounds of the claims are unclear.  It is further noted that the mere recitation of “SOC1-like” polypeptides would likely not cure the identified defect as the scope of said polypeptides is unclear as the degree of similarity to SOC1 required for a polypeptide to be a SOC1-like polypeptide is not clear.  The defect could be addressed by merely deleting the term “SOC1” from Claim 8 and then reciting some sequence identifiers of SOC1 or SOC1-like polypeptides, portions of said identifiers corresponding to K-domains or  sequences with some percent identity thereto.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 16-17 remain and new Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 20090183270 A1), taken with evidence of the instant Specification.  This rejection is modified in view of Applicant’s amendments of the claims.
Applicant claims an expression cassette comprising: a polynucleotide comprising a nucleotide sequence encoding a SOC1 K-domain polypeptide operably linked to a promoter that drives expression in a plant, wherein the nucleotide sequence is selected from a nucleotide sequence encoding an amino acid sequence having at least 95% sequence identity to the sequences of SEQ ID NO: 30 (elected herein) and wherein the expression cassette further comprises a heterologous selectable marker and wherein a transgenic plant expressing said nucleotide sequence has at least one characteristic selected from accelerated flowering time, reduced plant size, reduced leaf number, and combinations thereof compared to a control plant (Claim 8), the expression cassette of claim 8 wherein the promoter is a constitutive promoter (Claim 9), an isolated host cell transformed with the expression cassette of claim 8 (Claim 10), a transgenic plant comprising the expression cassette of claim 8 (Claim 16), the transgenic plant of claim 16 wherein the plant is selected from corn, cotton, rice, soybean, canola, sugar beets, 
	Adams et al. (US 20090183270 A1) teaches a plant cell nucleus with stably integrated, recombinant DNA in a chromosome for expressing in said plant cell a Hap3 protein and an additional protein, wherein said protein is selected from a list including Adams et al. SEQ ID NO:747.  (Claims 1 and 4).  Adams et al. teaches Adams et al. 
	The sequence of the instant SEQ ID NO:30 and Adams et al. SEQ ID NO:747 share 100% identity as shown in the following alignment:

  Query Match             100.0%;  Score 1174;  DB 7;  Length 232;
  Best Local Similarity   100.0%;  
  Matches  232;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MVRGKTQMKRIENPTSRQVTFSKRRNGLLKKAFELSVLCDAEVALVVFSPRGKLYEFASG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVRGKTQMKRIENPTSRQVTFSKRRNGLLKKAFELSVLCDAEVALVVFSPRGKLYEFASG 60

Qy         61 SAQKTIERYRTYTKDNVSNKTVQQDIERVKADADGLSKRLEALEAYKRKLLGERLEDCSI 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SAQKTIERYRTYTKDNVSNKTVQQDIERVKADADGLSKRLEALEAYKRKLLGERLEDCSI 120

Qy        121 EELHSLEVKLEKSLHCIRGRKTELLEEQVRKLKQKEMSLRKSNEDLREKCKKQPPVPMAS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 EELHSLEVKLEKSLHCIRGRKTELLEEQVRKLKQKEMSLRKSNEDLREKCKKQPPVPMAS 180

Qy        181 APPRAPAVDNVEDGHREPKDDGMDVETELYIGLPGRDYRSSKDKAAVAVRSG 232
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 APPRAPAVDNVEDGHREPKDDGMDVETELYIGLPGRDYRSSKDKAAVAVRSG 232

However, Adams et al. does not disclose the claimed inventions with all of the recited limitations as a single embodiment.  However, the combined teachings of Adams et al. render the claimed invention obvious.  
prima facie obvious to a person of ordinary skill in the art at the time of filing to modify the claimed invention of Adams et al. such that the expression construct comprises a plant-operable constitutive promoter and a selectable marker. One having ordinary skill in the art would have been motivated to do this because the invention of Adams et al. is directed to expressing polypeptides in plant cells in plants and making plants from transformed plant cells. As such, it would have been prima facie obvious to apply the explicit teachings of Adams et al. that are directed to making expression constructs using promoters such as operably linking CaMV 35S promoters to the nucleotides to be expressed and including a selectable marker to aid in plant regeneration.  It would have further been prima facie obvious to express the sequence of Adams et al. SEQ ID NO:747 in a plant such as corn because Adams et al. explicitly teaches corn as a target plant of the invention and SEQ ID NO:747 is a corn sequence.  It is reasonable to conclude that the phenotypes recited in Claim 8 would be inherent in the plants rendered obvious in view of the teachings of Adams et al., as the sequence of Adams et al. SEQ ID NO:747 shares 100% identity to the sequence of SEQ ID NO:30 and the polypeptide is a SOC1-type polypeptide, which the instant disclosure provides evidence causes early flowering time when heterologously expressed in plants.  As such, the claims are obvious in view of the teachings of the prior art.  
Response to Remarks
Applicant urges that the rejection under 35 USC 103 should be withdrawn because Adams et al. is directed to the expression of a Hap3 polypeptide, which is structurally distinct from the SOC1 polypeptides of the instant invention.  Applicant 
This is not found persuasive.  First the instant claims do not exclude exogenous expression of other polypeptides such as Hap3.  Second, while Adams et al. emphasizes expression of Hap3, Adams et al. explicitly teaches the expression of additional polypeptides including SEQ ID NO:747, which the is maize SOC1 polypeptide.  In view of the combined teachings of Adams et al., the claimed expression cassette would have been prima facie obvious.  
Applicant further argues that the phenotypes recited in Claim 8 are not inherent to the invention rendered obvious by Adams et al. Applicant argues that the teachings of Adams et al. does not indicate that expression of Hap3 in plants alongside SEQ ID NO:747 would produce the required phenotypes and the instant disclosure does not encompass expression of Hap3. Applicant also argues that the rejection as set forth previously herein relies upon improper hindsight whereby the teachings of the instant disclosure are used as motivation to combine the elements of Adams et al. to arrive at the instant invention.  (Remarks p. 9-10).  
This is not found persuasive.  First, again, the instant claims do not exclude exogenous expression of other polypeptides such as Hap3.  Second, Applicant provides evidence that the polypeptide of SEQ ID NO:30 causes early flowering time when heterologously expressed in plants and it is unclear how the polypeptide of SEQ ID NO:747 of Adams et al., which shares 100% identity to SEQ ID NO:30, would not have identical function.  There is no evidence in the prior art, instant disclosure or Applicant’s .  
Conclusion
No claims are allowed.
Claims 18-20 appear to be free of the prior art.  Claims 18-20 are reasonably interpreted to require that the K-domain polypeptide is one that excludes the MADS-box, L and C domains of the polypeptide - the polypeptide that is expressed is an isolated K-domain.  The closest prior art is Krizek et al. (Proceedings of the National Academy of Sciences 93.9 (1996): 4063-4070), which teaches expression of a L-, K- and C-domain of the AP3 (minus the MADS-box domain) in Arabidopsis plants However, Krizek et al. does not teach expressing only the K-domain and Krizek et al. further teaches that the MADS-box is required for AP3 function, effectively teaching away from expressing only the K-domain in isolation from the other domains.  The claimed invention is further not obvious in view of the teachings of the prior art.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282.  The examiner can normally be reached on M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/CHARLES LOGSDON/Examiner, Art Unit 1662